DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on February 9th, 2022, amended claims 1 and 5 are entered. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9th, 2022 has been entered.
Response to Arguments
Applicant's remarks and amendments with respect to the rejection under 35 U.S.C. 112(a) and 112(b) have been fully considered.  The rejections are withdrawn in view of the amendment.
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “apply a force” in line 6, but should recite “applies a force”
Claim 5 recites “separated” in line 8, but should read “separates”
Claim 5 recites “apply a force” in line 9, but should recite “applies a force”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein in a process of that the needle body is shot forward, before an upper end surface of the stopper is moved to be align with an upper surface of the projecting part, the stopper prevents the rib being separated from the projecting part” in lines 9-10. The specification does not disclose these limitations regarding the stopper, rib, or projecting part. Furthermore, the specification does not disclose the terms “align”. Due to the inconsistency with the specification, the claim is rejected as it contains new subject matter.
Claim 1 recites “an upper surface of the projecting part” in line 9. Claim 5 recites “the upper end surface of the projecting part” in line 4. The specification does not disclose the terms “upper surface of the projecting part” or “upper end surface of the projecting part”. Due to the inconsistency with the specification, the claims are rejected as they contain new subject matter.
Claim 5 recites “the third inclined surface of the projecting part contacts the first inclined surface and apply a force on the first inclined surface to enable the needle body to rotate relative to the housing, and after the 2rib separated from the projecting part, the second inclined surface of the stopper contacts the first inclined surface and apply a force on the first inclined surface to enable the needle body to rotate relative to the housing.” The specification does not disclose these limitations regarding the first, second, or third inclined surfaces. Furthermore, the specification does not disclose that any of these inclined surfaces apply any force. However, the only forces in the Specification are applied by springs (last paragraph of Page 6 – first paragraph of Page 7) or the axial force from the turning of the protective cap (second paragraph of Page 7). Due to the inconsistency with the specification, the claim is rejected as it contains new subject matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an upper surface of the projecting part” in line 9. Claim 5 recites “the upper end surface of the projecting part” in line 4. It is unclear whether the “upper end surface” in Claim 5 is referring to the same “upper surface” in Claim 1, or a different element.
Claim 1 recites “an upper surface of the projecting part” in line 9. It is unclear as to what the term “upper” means in this limitation. The term “upper surface” may be referring to the “upper end surface of the projecting part” (equivalent to the third inclined surface) that is later referenced in Claim 5, referring to the general surfaces in the “upper” area of the projecting part, or an entirely different element. In the Application’s Specification, there is no clarification on which portion of the projecting part would entail as the “upper surface”. Therefore, the metes and bounds of the claims are indefinite in view of the specification.
Claim 6 recites “the sliding slot is located on a near the stopper” in lines 2-3. It is unclear whether this limitation contains a typo, since there seems to be a missing word between “a” and “near”.
Claim 11 recites “a protective cap having brims that abuts” in line 2. It is unclear whether the limitation “that abuts” is referring to the “brims” or the “protective cap”. If the limitation “that abuts” is referring to the “brims”, the limitation should be corrected to “that abut” for grammatical clarity.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schosnig et al (U.S. Publication No. 2007/0185516; previously cited).
Regarding Claim 1, Schosnig discloses a push-type blood collection needle (puncture aid; Figure 1), comprising a housing (housing 9) having an accommodating cavity therein (opening 22 of housing 9), 
a rear cover (trigger button 2) and a needle body (lancet holder 6) disposed in the accommodating cavity (lancet holder is moveably inserted into housing 9; [0041]), wherein the rear cover is movably disposed on the housing (When the button 2 is actuated along the lancing direction of the lancet, the small hooks 3 cause a rotational movement of the lancet holder 6; [0041]), the rear cover has a supporting leg (the trigger unit comprises a trigger button 2 and two small elastic hooks 3…the trigger button has two hooks 11; [0041-0042] note that the Examiner is presenting alternate constructions) extending into the accommodating cavity (Figure 3A), 
the needle body is provided with a rib (bearing element 5), 
the accommodating cavity (opening 22; Figure 6B-6C) is internally provided with a projecting part (the housing 9 contains an interior projecting part which consists of support surfaces 20, guide grooves 25, guide surfaces 26, and switch elements 27; see Figures 7A, 7B, 8A, 8B; [0055-0059]) that cooperates with and blocks the bottom of the rib (the holding arms 5 rest on the support surfaces 20; [0043]), 
the supporting leg (hooks 11; small hooks 3) is provided with a stopper (end of hooks 3 and 11) that cooperates with and blocks the side wall of the rib (See elements 3 and 5 in Figure 3B), and 
an elastic member (spring 4) is disposed between the needle body and the rear cover (Figure 1 shows the spring 4 in between the lancet holder 6 and trigger button 2); 
wherein in a process of that the needle body is shot forward (When the trigger button 2 is pressed down in order to trigger a puncturing process, the bearing elements 5 are displaced from the support surfaces 20 by the rotary drive elements 3 and fall into the guide grooves 25; [0048]),
before an upper end surface of the stopper is moved to be align with an upper surface of the projecting part (See Figure 3A),
the stopper (end of hooks 11) prevents the rib (bearing element 5) being separated from the projecting part (The trigger button 2 has two hooks 11 with which the trigger button 2 catches in the housing 9. So that, in the assembled state of the puncture aid, it cannot fall from or be detached from this; [0042]; Examiner’s Note: The stopper is interpreted as the end of hooks 3 and 11, which are both components of the trigger 1 / trigger button 2 (which is equivalent to the rear cover). In this interpretation, the portion of the stopper which is equivalent to the end of hooks 3 cooperates with and blocks the side wall of the rib as seen in Figure 3B, and the portion of the stopper which is equivalent to the end of hooks 11 prevents the rib from being separated from the projecting part as it holds the assembly together).

In an alternative interpretation:
Regarding Claim 1, Schosnig discloses a push-type blood collection needle (puncture aid; Figure 1), comprising a housing (housing 9) having an accommodating cavity therein (opening 22 of housing 9), 
a rear cover (trigger button 2) and a needle body (lancet holder 6) disposed in the accommodating cavity (lancet holder is moveably inserted into housing 9; [0041]), wherein the rear cover is movably disposed on the housing (When the button 2 is actuated along the lancing direction of the lancet, the small hooks 3 cause a rotational movement of the lancet holder 6; [0041]), the rear cover has a supporting leg (rotary drive elements 3 (small hooks)) extending into the accommodating cavity (Figure 3A), 
the needle body is provided with a rib (bearing element 5), 
the accommodating cavity (opening 22; Figure 6B-6C) is internally provided with a projecting part (the housing 9 contains an interior projecting part which consists of support surfaces 20, guide grooves 25, guide surfaces 26, and switch elements 27; see Figures 7A, 7B, 8A, 8B; [0055-0059]) that cooperates with and blocks the bottom of the rib (the holding arms 5 rest on the support surfaces 20; [0043]), 
the supporting leg (hook 3) is provided with a stopper (end of hook 3) that cooperates with and blocks the side wall of the rib (See elements 3 and 5 in Figure 3B), and 
an elastic member (spring 4) is disposed between the needle body and the rear cover (Figure 1 shows the spring 4 in between the lancet holder 6 and trigger button 2); 
wherein in a process of that the needle body is shot forward (When the trigger button 2 is pressed down in order to trigger a puncturing process, the bearing elements 5 are displaced from the support surfaces 20 by the rotary drive elements 3 and fall into the guide grooves 25; [0048]),
before an upper end surface of the stopper is moved to be align with an upper surface of the projecting part (Figures 3A-3B), the stopper (end of hook 3) prevents the rib (bearing element 5) being separated from the projecting part (support surfaces 20; guide grooves 25; Examiner’s Note: There must be at least one instance during the transition between before the first use of the puncture aid (shown in Figure 3A) and after the first use of the puncture aid (shown in Figure 3B), wherein the stopper is preventing the rib from being separated before the elements are all fully aligned (as shown in Figure 3B).

Regarding Claim 2, Schosnig discloses wherein the elastic member is a first spring (spring 4; Figure 1).  

Regarding Claim 3, Schosnig discloses wherein the elastic member is a part of the rear cover (spring is connected to the rear cover; Figures 3A-3B).  

Regarding Claim 4, Schosnig discloses wherein a second spring (spring 8) is disposed between the needle body and the accommodating cavity (See Figure 1).  

Regarding Claim 6, Schosnig discloses wherein a sliding slot (guide grooves 25; Figure 4A) is disposed in the accommodating cavity for engaging with the rib (When the trigger button 2 is pressed down in order to trigger a puncturing process, the bearing elements 5 are displaced from the support surfaces 20 by the rotary drive elements 3 and fall into the guide grooves 25; [0048]), and the sliding slot is arranged near one side of the stopper (the rib falls into the sliding slot after the rotation caused by the stopper, so the sliding slot is located near one side of the stopper, specifically in the same direction as the rotation of the rib).

Regarding Claim 9, Schosnig discloses wherein the number of the ribs is two (In one embodiment, the lancet holder has two bearing elements; [0016]), and the two ribs are circumferentially symmetrically distributed as a whole (Figure 2), and the number of the supporting legs (rotary drive elements 3 (small hooks); Figure 1) and the number of the projecting parts are also two (Figures 7A and 8A).  

Regarding Claim 10, Schosnig discloses wherein an end of the housing connected to the rear cover extends inwardly with a stop ring (upper projections 12; Figure 2A), and the rear cover is provided with a limiting block (hook element 11) that cooperates with the stop ring.  

Regarding Claim 11, Schosnig discloses wherein the needle body includes a protective cap (sterile protector 7; Figure 6B) having brims (annular projections 23) that abuts against the housing to impede axial movement of the needle body (annular projections 23 abut against the housing 9; Figure 7).  

Regarding Claim 12, Schosnig discloses wherein the needle body includes a protective cap (sterile protector 7; Figure 6B) having lugs (annular projections 23), and the lugs have slopes for guiding the protective cap to disengage from the needle body (when the sterile protector is inside the housing, it needs to be turned to align the projections 24 to disengage the sterile protector from the housing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schosnig et al in view of 
Chen (CN 201341887Y; previously cited).
Regarding Claim 7, Schosnig suggests but does not explicitly teach wherein the accommodating cavity is provided with a transition block between the stopper and the sliding slot, and the transition block is provided with a fourth inclined surface that cooperates with the first inclined surface. Schosnig suggests because a curved surface is provided between the support surface and the guide groove right before the rib falls into the guild groove (Figure 4A).
Chen discloses a lancet device wherein the accommodating cavity is provided with a transition block (short lead rail 12), and the transition block (short lead rail 12) is provided with a fourth inclined surface (surface 121) that cooperates with the first inclined surface.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the transition block teachings of Chen into those of Schosnig in order to provide a continuity of rotatory movement of the rib with reduced friction before falling into the sliding slot.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schosnig and Chen as applied to claim 7 above, and further in view of Schraga (U.S. Patent No. 8,118,825; previously cited).
Regarding Claim 8, Schosnig and Chen fail to disclose wherein the transition block cooperates with the projecting part to form a guide groove that engages with the supporting leg.
Schraga discloses a lancet device that can be pushed from the rear cover to initiate an ejection of a needle, wherein the transition block cooperates with the projecting part to form a guide groove that engages with the supporting leg (a portion of the release element 56 is engaged with a guide groove, see modified Figure 2 below).

    PNG
    media_image1.png
    249
    425
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the guide groove teachings of Schraga into those of Schosnig and Chen in order to provide a guide groove to engage with the supporting leg between the transition block and the projecting part, so that when the rear cover is pressed, a portion of the supporting leg passes over the contact surface of the rib and the projecting part, and engage the guide groove. Such design choice would ensure the stopper to provide enough movement distance of the rib to fall into the sliding slot via the surface of the transition block. In addition, the guide groove also provides a support to the supporting leg to prevent the rib moving in a direction away from the sliding slot caused by the cooperation between the first inclined surface and the third inclined surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791